UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6097


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY KEITH WILSON,

                Defendant – Appellant,

          v.

RANDY MARTIN; LUTHER BRYAN; ALISIA H. AKBAR; LACARIA BROWN;
GEORGEAN   MCCONNELL;   GUSSIE   D.    NOLLKAMPER; FLORENCE
NOLLKAMPER; PHYLLIS ROLAND; CHRISTOPHER M. MORRIS; LAVACA
COUNTY TEXAS; JOSEPH E. MCCONNELL; JOHN M. WARTHER; WELLS
FARGO HOME MORTGAGE, INCORPORATED; CHERYL L. AMAKER; DONNA
C. ADKINS; CHASE MANHATTAN MORTGAGE CORPORATION,

                Parties-in-Interest.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:02-cr-00548-CMC-10; 3:10-cv-70232-CMC)


Submitted:   June 22, 2011                 Decided:   July 13, 2011


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Anthony Keith Wilson, Appellant Pro Se.   Beth Drake, Mark C.
Moore, Jane Barrett Taylor, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Anthony       Keith       Wilson       seeks    to     appeal       the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)        motion.            The    district        court’s         order       is    not

appealable       unless        a     circuit          justice       or      judge        issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate        of     appealability            will     not      issue          absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief   on     the    merits,       a    prisoner          satisfies       this     standard      by

demonstrating         that     reasonable             jurists       would      find       that    the

district       court’s       assessment         of     the    constitutional             claims    is

debatable      or     wrong.         Slack      v.     McDaniel,         529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is     debatable,          and    that       the    motion      states      a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at   484-85.          We     have    independently            reviewed         the    record      and

conclude       that    Wilson        has       not     made     the      requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

Wilson’s appeal.              We dispense with oral argument because the

facts    and    legal      contentions          are     adequately        presented         in    the



                                                  3
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    4